Citation Nr: 1048447	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for claimed sleep apnea.

4.  Entitlement to service connection for a claimed dental 
disability, to include as secondary to posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, agent 



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the RO.  

In June 2010, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.  

The issues of service connection for traumatic brain 
injury, an increased evaluation for the service-connected 
PTSD, and a total evaluation based on individual 
unemployability by reason of service-connected disability 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction and they 
refers them to the AOJ for appropriate action.  

The issue of service connection for sleep apnea is being remanded 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues addressed in this decision was obtained.  

2.  The Veteran has presented credible lay assertions to show 
that he frequently was exposed to increased noise levels in 
connection with combat duties in service.  

3.  The currently demonstrated bilateral sensorineural hearing 
loss is shown as likely as not to be due to the documented 
acoustic trauma exposure during the Veteran's active service.  

4.  The currently demonstrated tinnitus is shown as likely as not 
to be due to the documented exposure to acoustic trauma during 
the Veteran's active service.  

5.  The currently demonstrated incisal wear of anterior teeth due 
to erosion or abrasion is not considered to be disabling for VA 
purposes.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  

3.  The Veteran does not have an acquired dental disability for 
VA compensation purposes.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

Since the Board is granting service connection for bilateral 
hearing loss and tinnitus, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  

In terms of the issue of service connection for a dental 
disability, the Veteran was sent a VCAA notice letter in August 
2007.  The letter provided him with notice of the evidence 
necessary to substantiate his claim, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, third, fourth, and fifth elements outlined in Dingess, 
via the letter mailed in August 2007.  Therefore, the duty to 
assist has been met.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In addition, 
VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran notes that some of the dental treatment records were 
not included in full in the VA treatment records.  Despite this, 
the VA examiner noted that he reviewed the Veteran's medical 
records that included digital images made and stored by VA.  

As the VA examiner was able to review all of the Veteran's dental 
records before the examination and providing his opinion, the 
Board does not find that the lack of these records included in 
the claims file is prejudicial to the Veteran.  There is no other 
reported evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  

These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Neither the Veteran nor his attorney has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the Board hearing.  

Although service connection has not been granted for a dental 
disability, the claims of service connection for bilateral 
hearing loss and tinnitus are being granted, and therefore, the 
Veteran has not been prejudiced in any way by the conduct of the 
Board hearing.

No further development is required to comply with the provisions 
of VCAA or the implementing regulations.  Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).  


II.  Entitlement to service connection for bilateral hearing loss 
and tinnitus

A.  Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

However, the absence of in-service evidence of hearing loss is 
not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  


B.  Analysis

The Veteran asserts that his current hearing loss and tinnitus 
are the result of his noise exposure while serving in combat in 
Afghanistan and Iraq.  

Specifically, the Veteran reported being exposed to mortar fire 
as well as using a machine guns and other weapons in combat.

A June 2000 Report of Medical Examination for the purpose of pre-
induction reflects audiometry test results of:  



HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
10


A June 2004 examination conducted during service reflects 
audiometry test results of:  


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
10
0
0
-5
10
LEFT
15
20
5
15
0

An April 2006 Report of Medical Examination for the purpose of 
release to inactive duty reflects audiometry test results, 
indicative of a decrease in hearing acuity, of: 


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
0
0
-10
-10
-5
LEFT
15
5
0
5
5

The Report of Medical Examination further noted that there were 
significant threshold shifts when compared to the June 2004 
examination.  

The Report also noted that the Veteran was routinely exposed to 
noise while serving in the military. 

As noted, the absence of evidence of a hearing disability during 
service (or of compensable hearing loss within the first year 
after discharge) is not fatal to a claim of service connection 
for hearing loss.  See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

Rather, service connection may still be granted if the medical 
evidence provides a sound basis for attributing the credible 
evidence of in-service acoustic trauma to the post-traumatic 
hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

In October 2007, the Veteran was afforded a VA examination.  The 
Veteran reported experiencing tinnitus and hearing loss since 
service.  He was combat Veteran and a machine gunner.  

The Veteran reported having noise exposure in the form of 
aircraft, machine guns, rocket attacks and rocket-propelled 
grenades.  He denied civilian or leisure noise exposure.  He 
reports having a high pitch ringing, occurring a few times a week 
that last a few minutes.

On the authorized audiological evaluation in October 2007 
conducted 
in conjunction with a VA audiology examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
30
35
40
40
35
LEFT
30
35
40
40
45

His speech audiometry revealed speech recognition ability of 92 
percent in each ear.

The Veteran was diagnosed with mild sensorineural hearing loss in 
the right ear, and mild to moderate sensorineural hearing loss in 
the left ear.

The examiner concluded that the Veteran's tinnitus and hearing 
loss were not caused by or a result of acoustic trauma in 
service.  She explained that the Veteran's hearing was within 
normal limits in both ears at separation in April 2006 without 
complaints of tinnitus.  

The Board notes that the Veteran is shown to have a current 
bilateral hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  

Although the VA audiologist found that the Veteran's hearing was 
normal in service and concluded that his hearing loss was not due 
to service, this opinion is of limited probative worth because 
the audiologist did not address the specific 
hearing test results recorded in service in terms of other 
documented findings of reduced hearing acuity or the range of 
likely risk factors identified in this case.  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held 
that the Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and tinnitus is 
the type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

The Veteran's spouse submitted a statement in August 2007 
explained that the Veteran had difficulty understanding her and 
that she would have to repeat herself.  In addition, she reported 
that the Veteran had to turn the volume up on the television in 
order to hear it.  

The Board notes that statements from the Veteran and his spouse 
reflect that he 
has experienced hearing problems and tinnitus since his service 
and has attributed his hearing condition to his duties in 
service.  

As noted, the Veteran and his spouse are competent to make these 
statements.  These statements are also credible as they are 
corroborated by the record. 

The Board recognizes the Veteran's combat status, as indicated on 
his DD 214, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are 
for application in this case.  

Hence, on this record, the Board finds that the evidence to be in 
relative equipoise in showing that the current bilateral hearing 
loss and tinnitus as likely as not are due to the exposure to 
acoustic trauma during his period of active service.  
Furthermore, there is no clear and convincing evidence to the 
contrary.

The Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence (i.e. 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in favor of the appellant, 
service connection for bilateral hearing loss and tinnitus is 
warranted.


III.  Entitlement to service connection for a dental disability, 
to include as secondary to post-traumatic stress disorder (PTSD).

The Veteran asserts that the incisal wear of anterior teeth is 
due to grinding his teeth at night because of his service-
connected PTSD.

The facts in this case are not in dispute.  The Veteran testified 
during the recent hearing that he received a mouth guard during 
service because he began to grind his teeth at night.  He could 
not always wear his mouth guard during service.  However, his 
dental records do not show evidence of loss of any teeth during 
service.  

The Veteran was afforded a VA examination for his dental 
disability in October 2007.  The examiner reviewed the Veteran's 
claims file, medical records and military dental records.  The 
Veteran reported grinding his teeth at night.  He did not have 
any trauma to the teeth.  

Upon examination, there was no loss of bone of the maxilla, 
mandible or hard palate.  There also was no evidence of 
osteoradionecrosis, osteomyelitis or tooth loss due to loss of 
substance of body of maxilla or mandible.  

There was incisal wear of #6-11, 22-27.  An x-ray study showed 
all 32 teeth present with minor incisal wear at #6-11, 22-27.  
The examiner diagnosed the Veteran with incisal wear of anterior 
teeth, due to erosion or abrasion.  

The examiner explained that erosion and abrasion of this nature 
might be due to many causes such as GERD, "heartburn," drinking 
acid drinks such as soda or juice, and occupational wear.  It 
might have been present for years and progressively become worse 
due to the Veteran continuing to drink soda, juice, or grinding 
his teeth for any reason.  

The examiner stated that it would be speculation to relate the 
"night grinding" to PTSD or sleep disturbance because of the 
lack of war in posterior teeth and the fact that no teeth were 
mobile or painful and that the muscles of mastication did not 
hurt in the morning as would be expected with nocturnal bruxism.  

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  

Compensation is available for a loss of teeth if such is due to 
loss of substance of body of maxilla or mandible, only if such 
bone loss is due to trauma or osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal 
disease, as such loss is not considered disabling.  Id. at Note.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.150.  

In this case, the Veteran does not have a current disability that 
can be service connected under the law.  Under these 
circumstances, service connection for a dental disability for VA 
compensation purposes is not warranted.  

Moreover, there is no need to provide further analysis as to 
whether his current disability is secondary to his service-
connected PTSD.  

The Board acknowledges that a claim of service connection is also 
considered to be a claim for VA dental treatment.  Mays v. Brown, 
5 Vet. App. 302 (1993); however, the October 2007 VA examination 
notes that the Veteran had already been referred to a private 
dentist as a Class II Veteran.   


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

The claim of service connection for a dental disability, to 
include as secondary to PTSD is denied.


REMAND

The Veteran claims that he has sleep apnea which began during his 
military service. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
provide an examination when there is (A) competent evidence of a 
current disability that (B) may be associated with service, but 
(C) there is insufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

Here, the Veteran was referred for a sleep study following his 
reports that he snored heavily and that his wife had to wake him 
up at night when he appeared not to be breathing.  

The Veteran claims that his sleep apnea began in service when his 
roommate noticed that he would stop breathing at night.  As there 
is insufficient medical evidence to make a decision on the claim, 
the Board finds that a VA examination is needed before the claim 
can be adjudicated.  

VA treatment records indicate that the Veteran was referred for a 
sleep study in July 2007 after he reported that he snored loudly 
and that his wife would have to wake him up when he appeared not 
to be breathing at night.  

The VA treatment records have been obtained for the period 
through March 2008, but there is no record of a sleep study.  VA 
has a duty to obtain all pertinent VA treatment records. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  Before the Veteran's claim 
can be adjudicated, all pertinent VA treatment records must be 
obtained, including a possible sleep study.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take all indicated action 
to obtain any VA treatment records and 
associate them with the claims file.  If no 
records are available, it should be so 
stated, with an explanation as to what 
attempts were made to obtain the records.  

2.  The Veteran should be afforded a VA 
examination to determine the onset and 
likely etiology of the claimed sleep apnea.  
All necessary special studies or tests 
should be accomplished.

It is imperative that the examiner reviews 
the evidence in the claims file, including 
a complete copy of this REMAND, and 
acknowledges such review in the examination 
report.

Following examination of the Veteran, the 
examiner should specifically offer an 
opinion as to whether the Veteran suffers 
from sleep apnea that at least as likely as 
not had its clinical onset during his 
active service.    

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  

A complete rationale should be given for 
all opinions and should be based on 
examination findings, historical records, 
and medical principles.

The examiner should comment on the 
statements made by the Veteran and his wife 
that his wife would have to wake him at 
night when he appeared not to be breathing.  

3.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of all indicated 
development, the RO should readjudicate the 
issue remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish a Supplemental Statement of 
the Case to the Veteran and his agent and 
afford them with a appropriate opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


